 DETROIT INSTITUTE OF ARTSFounders Society Detroit Institute of Arts andOffice and Professional Employees Internation.al Union, AFL-CIO-CLC, Petitioner. Cases 7-RC-16699 and 7-RC-1691418 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 15 March 1983 the Regional Director forRegion 7 issued a Decision and Direction of Elec-tion in Case 7-RC-16699, in which he found, interalia, that the Board has jurisdiction over the Em-ployer (FSDIA), and that a unit of all full-time andregular part-time employees at its two locations inDetroit, Michigan, is appropriate for collective bar-gaining.' Thereafter, the Employer filed a timelyrequest for review contending, inter alia, the Boardlacks jurisdiction over FSDIA, because it is a polit-ical subdivision as defined in NLRB v. Natural GasUtility District of Hawkins County, 402 U.S. 600(1971) (Hawkins).The Board, by telegraphic order dated 19 April1983, granted the request for review with respectto the jurisdictional issue and stayed the scheduledelection. Thereafter, the Employer filed a brief,and the Petitioner filed a "Motion to ReconsiderOrder to Stay Election and Response to Employ-er's Request for Review of Regional Director's De-cision."On 31 March 1983 the Petitioner in Case 7-RC-16699 filed a petition in Case 7-RC-16914 seekingto represent all full-time and regular part-time pro-fessional employees. The notice of hearing in Case7-RC-16914 limited testimony to any changes oc-curring since the close of the hearing in Case7-RC-16699. A hearing was held 9 May 1983, andthe parties were served at that time with an orderI The Regional Director found the appropriate unit included profes-sional and nonprofessional employees, but stated that Sec. 9(bXl) of theAct prohibits such a combined unit unless a majority of professional em-ployees vote for inclusion in the mixed unit. The Regional Directortherefore directed separate elections in a professional and nonprofessionalvoting group. The Petitioner did not have a sufficient showing of interestin the professional group and subsequently withdrew its petition as it per-tained to professional employees.The Employer filed a "Motion for Reconsideration of the Decision andDirection of Election and Motion to Dismiss Petition." The Employerargued that the Decision and Direction of Election permitted an addition-al showing of interest in the professional group postdating the close ofthe hearing. The Regional Director granted the motion regarding theshowing of interest in a 22 March 1983 Supplemental Decision, notingthat, when the unit found appropriate is smaller than the one petitionedfor, the showing of interest must predate the close of the hearing. TheRegional Director also denied the Empoyer's motion to dismiss the peti-tion as premature insofar as the Decision and Direction of Election or-dered an election in the professional group because the Petitoner must begiven the opportunity to perfect its showing of interest in the professionalunit.271 NLRB No. 41transferring Case 7-RC-16914 to the Board. There-after, FSDIA filed a brief with the Board.We consolidate Cases 7-RC-16699 and 7-RC-16914 because the parties stipulated that the tran-script in Case 7-RC-16699 would be part of therecord in Case 7-RC-16914, the Petitioner and theEmployer are the same in both cases, and the issuesraised are common to both cases.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record, the Board makes the fol-lowing findings.The Detroit Institute of Art (DIA)is an art museum in Detroit, Michigan, which car-ries out usual museum functions including art pres-ervation, exhibitions, and education. DIA alsooffers a theater arts program. The city of Detroitholds title to the land, buildings, and art collection.The city also has an arts department which reportsto the mayor and oversees DIA. A seven-membercity arts commission appointed by the mayor headsthe arts department. The DIA is managed by Di-rector Frederic J. Cummings, who, like the assist-ant director, the arts commission appoints with themayor's approval.Cummings reports to the arts commission, whichcontrols the use of and access to the museum. AllDIA employees report to the director. The DIAdirector is subject to removal at the pleasure of thearts commission, and the mayor retains in his officea signed undated letter of resignation from Cum-mings.FSDIA is a Michigan nonprofit membership cor-poration. FSDIA's Articles of Incorporation defineits purpose as assisting the city of Detroit throughthe arts commission in operating DIA by soliciting,receiving, administering funds, property, and worksof art donated to the city or otherwise used to addto the city's art collection; promoting the public in-terest in art through education, lectures, and exhib-its; and carrying out other activities in support ofthese purposes. FSDIA maintains offices in themuseum and pays no rent for using the facilities.Cummings is also executive director of FSDIA.The FSDIA policy-making body is the board oftrustees. As executive director of FSDIA, Cum-mings reports to the Board.2The same person hasalways occupied the offices of director of DIA andexecutive director of FSDIA and both the city andFSDIA contribute to Cummings' salary.3AllFSDIA employees report to Cummings.2 The mayor's aide has ex officio membership on the FSDIA board oftrustees.I Cummings receives two paychecks. The city of Detroit pays 45 per-cent of Cummings' salary. The remaining 55 percent comes from FSDIAContinued285 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs part of his duties as director of DIA and ex-ecutive director of FSDIA, Cummings is responsi-ble for formulating the annual budget and the FiveYear Plan. The Five Year Plan contains projectedexpenditures, programs, and financial and othergoals for FSDIA and DIA, including proposedstaffing requirements. The arts commission mustapprove the Five Year Plan.The jurisdictional issueis whether FSDIA is a political subdivison withinthe meaning of Section 2(2) of the Act. The Haw-kins Court noted that the Board has "limited theexemption for political subdivisions to entities thatare either (1) created directly by the state, so as toconstitute departments or administrative arms ofthe government, or (2) administered by individualswho are responsible to public officials or to thegeneral electorate."4We find that the second test ismet here because FSDIA is administered by Fred-eric J. Cummings, who is responsible to public offi-cials.Like his predecessors, Cummings heads bothFSDIA and DIA. He holds the DIA directorshipat the pleasure of the mayor and arts commission,funds. Robert T. Weston holds the museum administrator and FSDIAcontroller positions. Both FSDIA and the city compensate Weston. Thedeputy director of FSDIA, who has authority over the curatorial staff, isalso jointly paid.4 402 U.S. at 604-605.and there is a signed letter of resignation in themayor's office. As head of FSDIA and DIA, Cum-mings formulates the Five Year Plan which covers,inter alia, projected expenditures and staffing needsfor both organizations. The arts commission mustapprove the Five Year Plan. Employees of both or-ganizations are responsible to him.The DIA director and FSDIA executive direc-tor positions are inextricable, because both must beheld by the same individual, whose salary is paidjointly by the two organizations. We conclude thatCummings' ultimate accountability-as director ofDIA-to the mayor, and Cummings' responsibilityfor the Five Year Plan covering both FSDIA andDIA, are sufficient to establish that Cummings, ashead of both organizations, is responsible to munic-ipal public officials. We therefore conclude thatFSDIA is a political subdivision exempt from cov-erage of the Act under Section 2(2). 6Accordingly, we shall dismiss the petitions.ORDERCases 7-RC-16699 and 7-RC-16914 are consoli-dated. The petition in each case is dismissed.I See Prairie Home Cemetery, 266 NLRB 678 (1983).286